Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/30/2021.  Claims 1-5 and 7-23 have been presented for examination.  Claims 1-5 and 7-23 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over Borleske (Pub. No.: 2011/0188516 A1) in view Zigdon (Pub. No.: 2014/0062721 A1) and Bell (Pub. No.: 2017/0093160 A1).
1) In regard to claim 1, Borleske discloses the claimed method for collecting data supplied by measurement sensors that are installed locally and equipped for radiofrequency communication by way of modules integrated into the sensors or forming remote modules, and wherein the sensors and/or the modules include a 
reading, from each sensor, successive measurement data corresponding to timestamped elementary units of measurement of at least one physical or physico-chemical quantity or parameter supplied by the sensor (¶0039 discloses a meter measures the amount of a service); 
storing the measurement data as raw measurement data in the memory of the sensor or in the module (¶0039 discloses the meter stores measured data); 
transmitting the data in a current state via a radiofrequency channel in a repetitive and conditional manner, each time after a predetermined time interval has elapsed and/or after a predetermined quantity of accumulated compressed measurement data has been reached since a preceding transmission (¶0039 discloses the meter transmits the stored data via a wireless channel; see also ¶0081); and 
collecting and storing for further use the data transmitted by a plurality of the sensors in a remote, centralized processing installation (¶0027 discloses a collector collects the meter data). 
Borleske does not explicitly disclose transmitting the data in compressed form, and each raw measurement datum consists of a timestamped pulse.
However, Zigdon discloses it has been known for a meter to transmit data in a compressed form (¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Borleske to transmit data in a compressed form, as taught by Zigdon.


However, Bell discloses it has been known for each transmitted data to consist of a timestamped pulse (¶0050)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Borleske to transmit a timestamped pulse with the recorded data, as taught by Bell.
One skilled in the art would be motivated to modify Borleske as described above in order to use a known alternative technique for recording the time at which data was recorded by the sensing device.
 
2) In regard to claim 2 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, wherein the raw measurement data are timestamped and signed elementary units of measurement (Zigdon ¶0071; see also Borleske ¶0038). 

3) In regard to claim 3 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, wherein the measured physical quantities relate to a flowing fluid, each timestamped raw measurement datum corresponding to an elementary quantity of fluid measured by the sensor, as a function of its measurement accuracy (Borleske ¶0002 and ¶0038). 

4) In regard to claim 4 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, wherein the measured physico-chemical quantities are selected from the group consisting of temperature, pH, conductivity and pressure of a fluid passing through or contacted by the respective sensor (Borleske ¶0025). 

5) In regard to claim 5 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, wherein the measured physical or physico-chemical parameters indicate a quality and/or a composition of a fluid passing through or contacted by the respective sensor (Borleske ¶0025). 

6) In regard to claim 7 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises effecting a new data transmission, in message or telegram form, as soon as at least one of the following two conditions is met: a) elapsing of a predetermined time interval, and b) reaching a predetermined quantity of accumulated compressed data since the preceding transmission (Zigdon ¶0059). 

7) In regard to claim 8 (dependent on claim 7), Borleske, Zigdon and Bell further disclose the method according to claim 7, which comprises transmitting, via a radiofrequency channel when at least one of the conditions is fulfilled, the compressed and formatted raw data of each respective sensor either to a fixed concentrator module, 

8) In regard to claim 9 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises, for each respective sensor, transmitting the compressed raw measurement data via a radiofrequency channel to a mobile radiofrequency remote reading unit, either upon receiving a corresponding request from the remote reading unit or automatically at regular intervals (Borleske ¶0081). 

9) In regard to claim 10 (dependent on claim 7), Borleske, Zigdon and Bell further disclose the method according to claim 7, which comprises: preparing the measurement values by compressing the stored raw measurement values and putting the measurement values in a format suitable for a radiofrequency transmission; when at least one of the conditions is fulfilled, transmitting the compressed and formatted data to a fixed concentrator module forming part of a local wireless network; then retransmitting the compressed and formatted data, together with the compressed and formatted data of other sensors forming part of the same network to a remote processing installation for a centralized use thereof (Zigdon ¶0023). 



11) In regard to claim 12 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises transmitting the data with redundancy (Borleske ¶0082). 

12) In regard to claim 13 (dependent on claim 12), Borleske, Zigdon and Bell further disclose the method according to claim 12, which comprises implementing the redundancy in the transmission through repeated transmission of the same data packet in a plurality of successive transmission operations, each transmission operation involving at least the last three formed packets (official notice is taken that both the concept and advantage is known for retransmitting a data packet a minimum number of times to insure to insure the data is received). 

13) In regard to claim 14 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises compressing the raw data without loss (official notice is taken that both the concept and advantage is known for compressing data without loss). 

14) In regard to claim 15 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises compressing the raw data with a predetermined authorized loss level (official notice is taken that both the concept and advantage is known for compressing data with predetermined authorized loss level). 

15) In regard to claim 16 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, wherein it consists in transmitting, with the packets of raw data, also the identity of the sensor concerned and the absolute or accumulated value of the physical or physico-chemical quantity or parameter measured by the sensor concerned, this value being timestamped or associated with one of the timestamped elementary measurement data, for example a fluid counter index value (Borleske ¶0029 and Zigdon ¶0071).  

16) In regard to claim 17 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises reading and transmitting, together with the packets of raw measurement data, a value at a determined time of at least one other physical or physico-chemical parameter of an environment of the respective sensor or the fluid measured by the respective sensor (Borleske ¶0081). 



18) In regard to claim 19 (dependent on claim 1), Borleske, Zigdon and Bell further disclose the method according to claim 1, which comprises implementing in the remote centralized processing installation, by way of hardware and software contained therein, a decompression of the raw measurement data, use of the raw measurement data for reconstructing timing charts of values associated with each of the sensors and performing business functions, and also implementing cumulative storage of said raw data, and optionally of the data resulting from processing operations, originating from all of the sensors of the networks connected to the remote centralized processing installation, and timing charts of corresponding values over a lengthy time period (note, official notice is taken that if the data is sent to the remote device compressed the remote device would have to decompressed the data or the remote device would be unable to read the data). 

19) In regard to claim 20 (dependent on claim 1), Borleske, Zigdon and Bell further disclose a system for a remote reading of sensors installed in a given geographical area and for use of data thus read within the method according to claim 1 (Borleske fig. 1), the system comprising: 

each said sensor being configured with built-in radiofrequency communication or by way of a separate and remote module associated with said sensor (Borleske fig. 3b: 114); 
said device for storing and processing of each said sensor or module includes a microcontroller (Borleske fig. 3b: 305) configured to implement a compression of timestamped raw measurement data (Zigdon ¶0023) and their preparation in a format suitable for a radiofrequency transmission according to a determined protocol (Borleske ¶0039); 
an autonomous power supply for said sensor with said built-in radiofrequency communication of said module (note it is inherent the meter has a power supply); and 
at least one remote processing installation (Borleske fig. 1: 116), configured for acquiring, storing and using raw data originating from said plurality of sensors of the geographical area concerned, and from other areas covering an overall territory associated with said installation (Borleske ¶0027); 
said at least one remote processing installation including hardware and software configured to implement, on the one hand, following decompression, a use of the received raw measurement data, for reconstruction of timing charts of the values associated with each of the sensors, and the performance of business functions and, on the other hand, a cumulative storage of the raw data and possibly the data resulting from the processing operations originating from all of the sensors of the connected 

20) In regard to claim 21 (dependent on claim 20), Borleske, Zigdon and Bell further disclose the system according to claim 20, which further comprises, for the geographical area in which the sensors are installed, a fixed concentrator module, forming, with the sensors of the given geographical area, a wireless local network with the concentrator module being a master and the sensors being slaves, said fixed concentrator module also being connected to the at least one remote processing installation (Borleske fig. 1: 120). 

21) In regard to claim 22 (dependent on claim 20), Borleske, Zigdon and Bell further disclose the system according to claim 20, which further comprises at least one mobile radiofrequency remote reading unit, configured for collecting on-the-fly, during a passage close to a sensor, the raw measurement data, following the prior dispatch of a corresponding request from the mobile unit to the respective sensor, or automatically at regular intervals (official notice is taken that both the concept and advantage is known for collecting meter data with a mobile unit is known in the art). 

22) In regard to claim 23 (dependent on claim 20), Borleske, Zigdon and Bell further disclose the system according to claim 20, wherein said device of each sensor .

Response to Arguments
Applicant's arguments filed on 08/30/2021 have been fully considered but they are not persuasive. 
As to claims 1-15 and 7-23, on pages 4-6 of applicant’s response, applicant argues:
	
“In other words, while Bell teaches that the transmitted data comprises consumption data and time stamps, claim 1 requires that the transmitted data consists only of time stamps.
Starting from Borleske in view of Zigdon and in further view of Bell, it would not have been obvious for the person of ordinary skill in the art to read, from each sensor, successive measurement data corresponding to timestamped elementary units of measurement.
Neither Borleske nor Zigdon teach to timestamp any kind of data at the sensor. Furthermore, neither Borleske nor Zigdon teach to transmit timestamped elementary units. By combining the teaching of Bell with the teaching of Borleske and Zigdon, the person of ordinary skill in the art might have obtained a suggestion to transmit time stamps in addition to the consumption data. However, the person of ordinary skill in the art is not provided with any teaching or suggestion to transmit only time stamps. Thus, the person of ordinary skill in the art would not have obtained any suggestion leading to the invention as defined by claim 1.”

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684